Citation Nr: 0026261	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-09 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral hearing loss and bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.

This appeal arises from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


REMAND

The veteran was notified by the RO of the transfer of his 
appeal to the Board by a letter dated August 9, 1999.  In 
October 1999 further evidence, in the form of the veteran's 
statement, dated in September 1999, was received by the 
Board.  This evidence was received within 90 days of the date 
of the RO letter.  See 38 C.F.R. § 20.1304(a) (1999).  The 
veteran's statement contained a waiver of AOJ consideration 
in compliance with § 20.1304(c).  Additional evidence was 
received by the Board on August 12, 1999, however, prior to 
receipt of the veteran's appeal but subsequent to the date of 
the RO's letter to the veteran, which evidence was forwarded 
to the RO and then returned to the Board on November 9, 1999.  
No waiver of AOJ consideration has been received as to this 
evidence, and the evidence is pertinent to the veteran's 
appeal.  Since this evidence was received within the 90 day 
period, without waiver of AOJ consideration, and the Board 
has not determined that the benefit to which the evidence 
relates may be allowed on appeal without such referral, the 
veteran's appeal must be returned to the RO for consideration 
and issuance of a supplemental statement of the case (SSOC).  
See 38 C.F.R. § 20.1304(c).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to accord due process 
of law, it is the opinion of the Board that a remand in this 
case is warranted.  Accordingly, this case is REMANDED to the 
RO for the following action:

The RO should consider the additional 
evidence received since the last SSOC.  
If, based upon a review of the entire 
record, including the newly submitted 
evidence, the veteran's claim cannot be 
granted, the RO should issue an SSOC, to 
the veteran and his representative, in 
compliance with 38 C.F.R. § 19.31, and 
they should be afforded the applicable 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran unless he is further notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 3 -


